Title: To Benjamin Franklin from Henry Laurens, 6 March 1783
From: Laurens, Henry
To: Franklin, Benjamin


Sir.London 6th. March 1783.
Hitherto, since my arrival on this side of the Channel I have had nothing worth your attention, to offer, indeed five or six last days excepted I had been confined at Bath.

Mr. Oswald said to me yesterday, he was going to the proper place for learning, whether he should be soon, or when required to attend upon the business of a Definitive Treaty & promised to acquaint me with the result of his inquiry. I have not since heard from him. While I am here I find employment. I have upon proper occasions offered my sentiments upon the Lamentations over the good people called Loyalists & if appearances are to be trusted I have afforded consolation to some folks.
An active M P. said to me this Morning, he had thoughts of impeaching Lord Shelburne for Sins of omission & was proceeding to make special enquiries, which I took the liberty of interrupting by an observation that these were things out of our line.— He went on, “do you know that Lord Shelburne declared to the House of Lords, the Provisional Treaty was obtained from the American Ministers without the concurrence or participation of the Court of France, that the Court was not pleased & consequently would not hereafter be so friendly to the United States, I am afraid added our friend of ill consequences, I suspect every thing & shall suspect till the Troops are entirely withdrawn from your Country.” I replied don’t be anxios Sir, You talked just now of an impeachment, admit the Case to be as Lord Shelburne has stated, which I do not admit, say to Lord Shelburne & from me if you please, that John Adams. Benja. Franklin, John Jay & poor Henry Laurens, may be impeached & hanged for aught I know but the United States will not be hurt nor the friendship of the Court of France shaken by the infidelity of those fellows. For my own part I am no more afraid of being hanged than I was in your Tower of London. Our friend was pleased with the explanation & I presume Lord S. will hear of it. With respect to your Troops at New York, I appeal to you Sir, If there was a Serjeant’s Guard in your House, would you proceed on business ’till they were effectually removed? No.
I send by the hands of Mr. Storer for the use of the Commissioners at Paris, The Bill for the Provisional Establishment of Commerce between Great Britain & the United States. My opinion has been often asked; I say, it may very well suit the purpose of one party, but there ought to be two to a bargain. But are we not very liberal in opening the Trade upon such terms? Undoubtedly—you want to purchase Rice & other Provisions for home consumpt & for the West Indies, you are desiros of selling your Woolen & Iron Wares—you are liberal. But we cannot profit of your bounty, while the Serjeant’s Guard is in the House.— Don’t be uneasy the Troops will be removed as speedily as possible—suspend then your beneficent Acts until they are removed. Possibly America may ask, When you were accustomed to send Troops to that Country, were you puzzled to find Transport Ships for the purpose?
I have found it necessary to say to Mr. Adams, Doctor Franklin is possessed of another anonymos Letter with the Bruxelles mark on it & I am now confirmed in my “Belief” of the Author of both. I wish Mr. Adams may communicate all that I have further said on this occasion.
Mr. Storer will deliver you a Packet containing a third Edition of Mr. Days Tract with additions & amendments.
I beg my Compliments to your Grandson & that you will be assured I am with the most sincere & affectionate Regard Sir Your Obliged & Obedient servant
Henry Laurens

the good Bp. of St Asaph is just gone from me, His Lordship made the most cordial enquiries respecting your health & said he would soon write to you, that Mrs. Shipley & all the family longed to see you. the Bishop has sent a Letter which will be under Cover with this.
His Excellcy. Benja. Franklin Esquire Paris.

